DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Species A2, and Species B2 in the reply filed on 02/24/2022 is acknowledged.
Claims 5, 8, and 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/24/2022.
The Office notes that applicant has amended claim 16. Applicant indicates that the amendment to claim 16 renders the rationale for the restriction moot. The Office disagrees. Specifically, applicant has changed “heating surfaces of the multiple angled facets to a temperature at which the surfaces of the multiple angled facets re-flow and smooth via surface tension” to “causing the surfaces of the multiple angled facets to re-flow and smooth via surface tension”. Accordingly, applicant is still claiming specific steps regarding the manufacture of the device and the device maybe made in a materially different way, such as polishing, which does not rely on “causing the surfaces…to re-flow and smooth via surface tension”. 

Priority
This application claim priority to provisional U.S. Application No. 62/981,872 filed on 02/26/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/18/2020 was filed on the filing date of this application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of claims 7 and 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nettleton et al. (US 5422645), hereafter Nettleton, in view of Muendel (US 2009/0232453 A1), hereafter Muendel.
Regarding claim 1, Nettleton discloses an optical assembly (Fig. 1), comprising: one or more light sources (Fig. 3 element that produces “laser pulse”); and at least one optical fiber that comprises: a core in which core-guided light generated by the one or more light sources propagates along a length of the at least one optical fiber (Fig. 1 element 11); and a reflector structure, wherein the reflector structure comprises multiple angled facets that are arranged at one or more respective angles relative to an axis of the at least one optical fiber to reflect at least a portion of one or more of the core-guided light or the cladding-guided light passing through the at least one optical fiber (Fig. 1 element 14). Nettleton does not explicitly disclose one or more claddings, surrounding the core, to guide cladding-guided light generated by the one or more light sources along the length of the at least one optical fiber or the reflector is machined into the at least one optical fiber. However, Muendel discloses one or more claddings, surrounding the core, to guide cladding-guided light generated by the one or more light sources along the length of the at least one optical fiber (Fig. 5 elements 510 and 508); and that the reflector may be machined into the at least one optical fiber ([0058]). The advantage of the cladding is to provide the desired confinement of the light and the advantage of machining the reflector into the fiber is to allow the reflector to be securely attached to the reflector without adhesive that may fail. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Nettleton with one or more claddings, surrounding the core, to guide cladding-guided light generated by the one or more light sources along the length of the at least one optical fiber or the reflector is machined into the at least one optical fiber as is disclosed by Muendel in order to provide the desired confinement of the light and allow the reflector to be securely attached to the reflector without adhesive that may fail. 
Regarding claim 2, Nettleton further discloses the multiple angled facets comprise three angled facets (col. 3 ll. 4-5). Nettleton in view of Muendel do not explicitly the facets that are each arranged at an angle in a range from 30o to 40o relative to the axis of the at least one optical fiber. However, the o to 40o relative to the axis of the at least one optical fiber as is known in the art in order to control the beam path in the device and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 3, Nettleton further discloses that the three angled facets are mutually orthogonal (col. 3 ll. 4-5). Nettleton in view of Muendel do not explicitly the angle is an angle θ such that sin θ = 1/√3. However, the Office takes Official Notice that optimizing the angle of the facets with respect to the optical axis is well known in the art in order to control the beam path of the device. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nettleton in view of Muendel with the angle is an angle θ such that sin θ = 1/√3 as is known in the art in order to control the beam path in the device and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 6, Muendel, for the same reasons as above, further discloses the at least one optical fiber comprises an active fiber coupled to the one or more light sources (Fig. 5 element 500, 506, 502), and wherein the reflector structure is machined into the active fiber ([0058]).
Regarding claim 10, Nettleton in view of Muendel do not explicitly disclose the multiple angled facets comprise a dichroic coating such that the portion of the core-guided light or the cladding-guided light that is reflected by the reflector structure includes wavelengths in a first range, and such that a second portion of the core-guided light or the cladding-guided light that includes wavelengths in a 
Regarding claim 11, Nettleton discloses a reflector structure (Fig. 1 element 14), comprising: multiple angled facets (Fig. 1 element 14; col. 3 ll. 6), to reflect at least a portion of after a first pass through the optical fiber (col. 3 ll. 4); and a central pass-through port, formed at a junction of the multiple angled facets (col. 3 ll. 4), to transmit at least a portion of the light after the first pass and one or more subsequent passes through the optical fiber (col. 3 ll. 4). Nettleton does not explicitly disclose the facets are machined into a tip of a multi-clad optical fiber; wherein the multiple angled facets are arranged at an angle in a range from 30 to 40 relative to an axis of the multi-clad optical fiber core-guided light or cladding-guided light. However, Muendel discloses the facets are machined into a tip of a multi-clad optical fiber ([0058]; Fig. 5 elements 508 and 510) the reflector having faceted sides (Fig. 5 element 506; [0058]) with a central pass through portion (Fig. 5 element 516) configured to transmit at least a portion of the light after the first pass and one or more subsequent passes through the optical fiber (Fig. 5 element 518); and the fiber guiding core-guided light and cladding-guided light ([0059]). The o to 40o relative to the axis of the at least one optical fiber as is known in the art in order to control the beam path in the device and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 12, Nettleton in view of Muendel do not explicitly disclose the central pass-through port has a diameter in a range from 50 microns to 100 microns. However, Muendel discloses the diameter of the central pass-through port may be optimized to control the size of the output beam ([0061]). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nettleton in view of Muendel with the central pass-through port has a diameter in a range from 50 microns to 100 microns, since Muendel discloses the diameter of the central pass-through port may be optimized to control the size of the In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 13, Muendel, for the same reasons above, further discloses a downstream section of the multi-clad optical fiber comprises a pass-through portion in which one or more claddings surrounding the core are machined away (Fig. 5 element 506).
Regarding claim 15, Nettleton further discloses that the three angled facets are mutually orthogonal and the reflector structure forms a corner-cube retroreflector with total internal reflection (col. 3 ll. 4-5). Nettleton in view of Muendel do not explicitly the angle is sin-1(1/√3)≈35.3o. However, the Office takes Official Notice that optimizing the angle of the facets with respect to the optical axis is well known in the art in order to control the beam path of the device. Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nettleton in view of Muendel with the angle is sin-1(1/√3)≈35.3o as is known in the art in order to control the beam path in the device and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Nettleton in view of Muendel, as applied to claim 1, in further view of Wach (US 5764840), hereafter Wach.
Regarding claim 7, Muendel further discloses a thin-film reflective coating (Fig. 5 element 516). Nettleton in view of Muendel do not explicitly disclose the multiple angled facets comprise two, four, or more than four angled facets. However, Wach discloses the multiple angled facets comprise two, four, or more than four angled facets (Fig. 1 element 10). The advantage is to better control the desired emergence properties of the fiber (Abstract). Accordingly, it would have been obvious to a person of 
Regarding claim 9, Nettleton in view of Muendel do not explicitly disclose at least two of the multiple angled facets have different sizes or are arranged at different angles relative to the axis of the at least one optical fiber. However, Wach discloses at least two of the multiple angled facets have different sizes or are arranged at different angles relative to the axis of the at least one optical fiber (Fig. 6 element 10). The advantage is to better control the desired emergence properties of the fiber (Abstract). Accordingly, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify Nettleton in view of Muendel with at least two of the multiple angled facets have different sizes or are arranged at different angles relative to the axis of the at least one optical fiber as disclosed by Wach in order to better control the desired emergence properties of the fiber.


Allowable Subject Matter
Claims 4 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 recites “the reflector structure comprises a central pass-through port to transmit at least a portion of the core-guided light into a downstream section of the at least one optical fiber”.

While similar structures are known in the art, see e.g. Figs. 14 and 17 of US 5953477, the Office has no motivation to combine the features of claims 4 and 14 with all the limitations from which they depend. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KING whose telephone number is (571)270-1441. The examiner can normally be reached Monday to Friday 10am-5pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Min Sun Harvey can be reached on (571) 272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/Joshua King/Primary Examiner, Art Unit 2828                                                                                                                                                                                                        03/25/2022